Broyles, 0. J.
1. Where a railway company has a claim against A for storage charges only, it is a bailee for hire (Netzow Mfg. Co. v. Southern Ry. Co., 7 Ga. App. 163, 63 S. E. 399) ; and any sale by the railway company of the properly stored, for the purpose of obtaining pay for its storage charges, must be in conformity with the provisions of section 3366 of the Civil Code (1910). A sale of the property in accordance with the provisions of section 2757 of the Civil Code is an illegal sale and amounts to a conversion of the property by the railway company; and after such a sale, A Avould be entitled to recover from the company the market value of the property as on the date of the sale; and by reason of such conversion the lien of the railway company on the property for its storage charges would be defeated. Nalley v. Thomason, 28 Ga. App. 787 (113 S. E. 65), and (an actual conversion being shown) no demand by A on the railway company would be necessary. Bush v. Ogletree, 38 Ga. App. 55 (2) (142 S. E. 463).
2. Under the above-stated ruling the court did not err in overruling the general demurrer and paragraph 1 of the special demurrer to the defendant’s answer; and conceding (but not deciding) that the overruling of *559paragraph 2 of the special demurrer was error, that error, under the facts of the case, was harmless and does not require a reversal of the judgment.
Decided July 14, 1931.
Charlton M. Theus, Anderson, Gann & Gann, for plaintiff.
Paul E. Seabroolc, for defendant.
3. The verdict was amply authorized by the evidence, and the special grounds of the motion for a new trial show no reversible error.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.